Title: Reuben G. Beasley to Thomas Jefferson, 28 September 1818
From: Beasley, Reuben G.
To: Jefferson, Thomas


          
            Sir,
            Havre,
Sep. 28, 1818.
          
          I have had the pleasure to receive your letter of the 8th of April; and for the friendly sentiments you express be pleased to accept my thanks. I shall be happy at all times to be useful to you, and I hope you will command me freely.
          By this conveyance, the ship Dumfries bound to Baltimore, I forward to the Collector some Books for you received two days ago from Messrs DeBure, which I hope will arrive safe.
          With the greatest respect & esteem
          
            I am, Sir, your devoted
            R G Beasley
          
        